Name: Commission Regulation (EC) No 2426/94 of 6 October 1994 amending Regulation (EEC) No 1727/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Azores and Madeira and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  plant product
 Date Published: nan

 No L 259/4 Official Journal of the European Communities 7. 10 . 94 COMMISSION REGULATION (EC) No 2426/94 of 6 October 1994 amending Regulation (EEC) No 1727/92 laying down detailed rules for implementation of the specific arrangements for the supply of cereal products to the Azores and Madeira and establishing the forecast supply balance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 10 thereof, Whereas, pursuant to Article 2 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 1 727/92 (3), as last amended by Regulation (EC) No 1740/94 (4), esta ­ blishes the forecast supply balance for cereal products for the Azores and Madeira for July, August and September 1994 only, on the basis of the quantities determined for the 1993/94 marketing year, pending additional informa ­ tion to be provided by the competent authorities and in order to ensure the continuity of the specific supply arrangements ; whereas, as that information has been received, the forecast supply balance provided for in Article 2 of Regulation (EEC) No 1 600/92 should be esta ­ blished for the 1994/95 marketing year ; whereas the Annex to Regulation (EEC) No 1727/92 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1727/92 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6 . 1992, p. 1 . (2) OJ No L 180, 23. 7. 1993, p. 26. (3) OJ No L 179, 1 . 7. 1992, p. 101 . (4) OJ No L 182, 16. 7. 1994, p. 16. 7. 10. 94 No L 259/5Official Journal of the European Communities ANNEX Azores and Madeira : supply balance for cereals for the period July 1994 to June 1995 (tonnes) Product CN code Azores Madeira Breadmaking common wheat 1001 90 34 000 23 000 Fodder wheat 1001 90 2 000 2 000 Barley 1003 46 000 7 000 Durum wheat 1001 10 3 000 7 000 Maize 1005 64 000 35 000 Malt 1107 1 000 2 200 Total 150 000 76 200